UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4814


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDRICK DEON JETER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:09-cr-00165-HFF-1)


Submitted:   April 1, 2010                    Decided:   May 11, 2010


Before TRAXLER, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Fredrick     Deon    Jeter        appeals      from    the   120-month

sentence     imposed    following     his      guilty      plea,   pursuant    to    a

written plea agreement, to one count of possession with intent

to distribute fifty grams or more of cocaine base, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2006).                        Jeter’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     asserting    that    there     are   no   meritorious     grounds       for

appeal, but questioning whether Jeter’s sentence is reasonable

in light of the 18 U.S.C. § 3553(a) (2006) sentencing factors.

Jeter filed a pro se supplemental brief, requesting a reduction

in sentence based on the sentencing disparity between powder

cocaine     and   cocaine   base.         Finding     no   reversible     error,    we

affirm.

             Because Jeter presents his claim of sentencing error

for the first time on appeal, we review for plain error.                      United

States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010); see also Fed.

R. Crim. P. 52(b).        To demonstrate plain error, a defendant must

show that: (1) there was an error; (2) the error was plain; and

(3)   the    error     affected     his    “substantial       rights.”        United

States v. Olano, 507 U.S. 725, 732 (1993).                   We are not required

to correct a plain error unless “a miscarriage of justice would

otherwise result,” meaning that “the error seriously affects the



                                           2
fairness,           integrity,        or     public      reputation        of    judicial

proceedings.”          Id.

               When reviewing a sentence, we must first ensure that

the district court did not commit any “significant procedural

error,” such as failing to consider the § 3553(a) factors or

failing       to     adequately      explain     the    sentence.     Gall      v.   United

States, 552 U.S. 38, 51 (2007).                      Once we have determined there

is     no    procedural        error,       we   must    consider    the     substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.                Id.     If the sentence imposed is within

the appropriate Guidelines range, we consider it on appeal to be

presumptively reasonable.                   United States v. Go, 517 F.3d 316,

318 (4th Cir. 2008).                    The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”                    United States v. Montes-Pineda, 445
F.3d 375,     379   (4th      Cir.    2006)      (internal    quotation        marks

omitted).

               Our review of the record reveals that the district

court properly calculated Jeter’s applicable Guidelines range,

taking       into     account     the    ten-year      statutory    mandatory        minimum

sentence.          Critically, because the Government did not move for a

downward           departure    to      reflect      substantial     assistance,        the

district court had no authority to depart below the mandatory

minimum.           18 U.S.C. § 3553(e); Melendez v. United States, 518

                                                 3
U.S. 120, 125-26 (1996).         Furthermore, Jeter’s within-Guidelines

sentence is presumptively reasonable on appeal and Jeter has not

rebutted that presumption.            Therefore, we find that the district

court committed no reversible error in sentencing Jeter to 120

months’ imprisonment.

            In his pro se supplemental brief, Jeter requests a

reduction of sentence based on the sentencing disparity between

powder cocaine and cocaine base.                  However, Jeter may only seek

this relief by first filing a 18 U.S.C. § 3582(c)(2) (2006)

motion in the district court.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Jeter, in writing, of his right to

petition   the   Supreme      Court    of       the    United     States      for   further

review.    If Jeter requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Jeter.     We dispense with oral argument because the facts and

legal    conclusions    are    adequately             presented    in   the     materials

before    the   court   and    argument         would     not     aid   the    decisional

process.

                                                                                    AFFIRMED

                                            4